Citation Nr: 1421504	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  11-09 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a psychiatric disability, to include PTSD, depression, and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the benefits sought on appeal. 

While the RO initially separated the claims into three separate disabilities such as posttraumatic stress disorder (PTSD), major depressive disorder, and an anxiety disorder.  The Veteran has been treated for numerous psychiatric disorders, and has not been granted service connection for any psychiatric disability.  The Veteran's claims for service connection for the three psychiatric disabilities shall be effectively encompassed in a single claim for service connection for a psychiatric disability.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board finds that the Veteran's claim is for service connection for a psychiatric disability.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The probative medical evidence has determined that the Veteran's symptoms do not meet the criteria for a diagnosis of PTSD pursuant to DSM-IV criteria.

2.  A chronic psychiatric disorder was not shown in service, a psychosis was not diagnosed within a year of service discharge, and a preponderance of the evidence fails to establish that the Veteran's diagnosed psychiatric disability, to include depression and anxiety, was incurred in or aggravated by any aspect of the Veteran's active service.


CONCLUSIONS OF LAW

The criteria for service connection for a psychiatric disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103 , 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in August 2010.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent September 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim on appeal in September 2010, December 2011, and August 2012.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  No such disease or disability, such as a psychosis, has been diagnosed or identified.  As a result, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).   

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013).

The Veteran contends that he has a psychiatric disability, to include PTSD, as a result of exposure experiencing a mortar attack while he was stationed in Qui, Nhon, Vietnam.  The Veteran's service personnel records indicate that he was attached to the 523rd Trans Co and in Vietnam from September 1966 and August 1967.  A search from the U.S. Army and Joint Service Records Research Center (JSSRC) showed that there was a possible enemy attack on Qui Nhon in January 1967.  Such seems to support the incurrence of an in-service stressor.  

The service treatment records do not report any treatment for, or complaints of, a psychiatric disability, and the August 1967 separation examination record reports normal findings for the psychiatric system.  The Veteran gave a negative histories as to "nervous trouble" or "depression or excessive worry."

A July 2010 VA mental health note reports that the Veteran sought an initial psychiatric evaluation.  The Veteran reported a history of sleep impairment that began in the last five years.  He described events pertaining to his service in Vietnam, to include attacks on his base.  Following a mental health screening, the diagnosed the Veteran with a depressive disorder, not otherwise specified.  No finding was made that related the diagnosis to the Veteran's active service.

On September 2010, the Veteran underwent a VA examination concerning his claim for a psychiatric disability.  The VA examiner noted that the claims file and medical records were reviewed and past diagnosis were considered.  The Veteran denied any mental health contacts or mental health problems during his military service.  The Veteran reported that he was in one firefight during his military service but did not fire his weapon.  He did report seeing numerous dead bodies during service.  The Veteran denied any mortar or rocket attacks that were close enough to cause danger.  He also did not report fear of hostile military or terrorist activity.  Reference was made to his initial mental health treatment from the VA in July 2010, and that he had had no other mental health treatment before that time.  Psychological testing revealed that the Veteran was depressed.  


The VA examiner diagnosed the Veteran with an anxiety disorder, not otherwise specified.  The VA examiner opined that the Veteran did not meet the criteria for PTSD, but was diagnosed with an anxiety disorder, not otherwise specified for the symptoms of PTSD.  The VA examiner also opined that it was more likely as not that the Veteran's anxiety was caused by his military service.

An October 2010 VA mental health note shows that the Veteran reported feeling depressed.  He continued to drink 3 to 4 whiskey drinks per night and denied suicidal and homicidal ideations.  The Veteran was diagnosed with a depressive disorder not otherwise specified.

In May 2011, the Veteran underwent a private psychological examination.  The psychologist opined that the Veteran did not meet the DSM IV Criteria for a diagnosis of PTSD.  Each criterion was discussed in the detail. The psychologist instead diagnosed the Veteran with an anxiety disorder not otherwise specified.  Further, it was also opined that his symptoms of anxiety and depression are less likely than not related to his military service in Vietnam. 

In August 2012, the Veteran underwent a VA examination concerning his claim for a psychiatric disability.  The Veteran denied general anxiety symptoms but at times becomes anxious and is generally irritable with no clear connection to events from service.  The VA examiner also indicated that the Veteran denied all symptoms of PTSD and depression.  The examiner reported that the Veteran had a mental condition that had been formally diagnosed, but that the symptoms were not severe enough either interfere with occupational and social functioning or to require continuous medication.  In evaluating the Veteran for PTSD, and after addressing each criterion for diagnosing PTSD, VA examiner found that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-IV criteria.  The VA examiner also diagnosed the Veteran with an anxiety disorder not otherwise specified.  The VA examiner opined that the Veteran's anxiety disorder was less likely as not related to military service.  He explained that there were no clear connections to the anxiety disorder diagnosis and the Veteran's active service.

After a careful review of the pertinent evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for a psychiatric disability.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical opinion over another depending on factors such as reasoning employed by the examiners and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, and the relative merits of the expert's qualifications and analytical findings.  The probative weight of a medical opinion may be reduced if the examiner does not explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds that the opinions provided by the May 2011 private psychologist and August 2012 VA examiner, that the Veteran does not meet the criteria for a PTSD diagnosis are definitive conclusions that are both probative and persuasive.  Each of the VA examiners' opinions were based on a thorough and detailed examination of the Veteran and the claims folder and supported by an adequate and persuasive rationale.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Indeed, a review of the record fails to establish a diagnosis of PTSD.  Without there being a diagnosis, establishing service connection under 3.304(f) fails.

Due consideration has been given to the Veteran's personal belief that he suffers from PTSD.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 vet. App. 428, 435 (2011), as to the specific issue in this case, PTSD falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  PTSD is not the type of condition that is readily amenable to mere lay diagnosis, as the evidence shows that diagnostic testing and other specific findings is needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran has not demonstrated that he possesses the requisite medical training, expertise, or credentials needed to diagnosis psychiatric disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  

With regards to additional diagnosed psychiatric disabilities, to include depression and anxiety, the Board finds that the opinions provided by the May 2011 private psychologist and August 2012 VA examiner are also probative that the Veteran's depression and anxiety are not related to or were incurred in service.  Those opinions are both thorough, thoughtful and well-articulated in their rationale.  Additionally, the Veteran's service treatment records are negative for complaints, findings, symptoms, or diagnosis of any psychiatric disability.  Post-service evidence first notes that the Veteran had psychiatric symptoms in July 2010 VA treatment record.  That time period of over 43 years after discharge is beyond the presumptive period for establishing service connection for a psychosis as a chronic disease that weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Recognition is given to the fact that the September 2010 VA examination report indicated that the Veteran's anxiety disorder was related to service.  He explained that the symptoms that had been attributed, by the Veteran, to PTSD were symptoms of his anxiety disorder.  However, there was little rationale provided to support this positive opinion, which diminishes its probative value.  The Board also finds that the opinion itself is outweighed by the two negative opinions.   Indeed, the Board finds it particularly persuasive that the Veteran's own psychiatrist believes that it is less likely that the Veteran's psychiatric disorder is related to his military service/experiences.

The Board has not ignored the Veteran's statements made in support of his claim.  The Veteran has provided statements that his depression and anxiety were due to his active service.  The Board again acknowledges that the Veteran is a layperson, and for the purpose of providing an etiological opinion, he is competent to report observable symptoms he experiences through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, as discussed above, an opinion concerning the diagnosis a psychiatric disability or a relationship between service and the Veteran's psychiatric disability is of a medically complex nature.  The diagnosis and analysis of etiology requires expert medical training, which the Veteran has not demonstrated he possesses.  Therefore, the Board finds that the Veteran is not competent to render an opinion as to the etiology of his anxiety or depression.

Accordingly, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a psychiatric disability.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric disability, to include PTSD, depression, and anxiety, is denied.


REMAND

The Board finds that additional development is required before the claim of entitlement to service connection for bilateral hearing loss can be decided.

The Veteran asserts that he has bilateral hearing loss as a resulted of noise exposure during service.  The Board concedes acoustic trauma during service, as the RO has granted service connection for tinnitus based on noise exposure during service.  

The Veteran's service medical records show no indication of bilateral hearing loss or significant thresholds shifts as are shown in military service audiological examinations.

During a September 2010 VA examination, the Veteran was diagnosed with bilateral hearing loss that met the criteria to be considered a disability by VA.  38 C.F.R § 3.385 (2013).  The VA examiner opined that the Veteran's hearing loss was less likely as not caused by or related to the Veteran's active service.  The VA examiners rationale relied upon that fact that Veteran's two years of military noise exposure produced no hearing loss between entrance and separation from service.  Furthermore, the 40 years since separation from service included occupational noise exposure of installing siding, remodeling, carpentry, and 28 years as a volunteer firefighter.  

However, the Board finds that there has been no medical opinion regarding the effects of the Veteran's service connected tinnitus may have had on his bilateral hearing loss.  Therefore, on remand, an opinion and rationale will be requested regarding whether the service connected tinnitus has negatively impacted the Veteran bilateral hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination.  The examiner must review the claims file and should note that review in the report.  The examiner should take into account the Veteran's medical, occupational, and recreational history since service.  A complete rationale for all opinions expressed should be provided.  The VA examiner must concede acoustic noise exposure in service and note that the Veteran is service connected for tinnitus.  All studies should be conducted, and all findings reported in detail.  The examiner should provide the following information:

(a)  The examiner should state whether it is at least as likely as not (50 percent probability or greater) that any bilateral hearing loss is due to or a result of acoustic trauma during service.

(b)  The examiner should state whether it is at least as likely as not (50 percent probability or greater) that any bilateral hearing loss is due to or a result of service connected tinnitus.

(c)  The examiner should state whether it is at least as likely as not (50 percent probability or greater) that any bilateral hearing loss was aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected tinnitus.  

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


